DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 4/6/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim recites the feed pressure as 315 psia and permeate pressure as 340 psia. Since the driving pressure is the feed pressure (which should be having a higher value than that of the downstream permeate), it is unclear how applicant obtains 340 Psia in the permeate. Claim 11 is not further addressed in the art rejection due to this ambiguity.
Arguments are spurious and does not address the rejection. If there are added controls in the system to overcome this problem, they is not apparent and not in the claim. Examiner had considered this as an error in the claim. However, if this claim is intentional, then it is also unpatentable under 35 USC 101, inoperable, because a fluid would not move from a low-pressure side to a high-pressure side without a motivating force like a pump or compressor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2019/0100479) in view of “Membrane Retrofit Option for Paraffin/Olefin Separation-A Technoeconomic Evaluation” Motelica et al, Ind. Eng. Chem. Res. 2012, 51, 6977-6986.
	Applicant’s claimed invention is represented by Fig. 1, which is copied herein, with annotations, along with Liu’s Fig. 1 for comparison. As is clearly seen, there are two differences: (1) the flows in Liu are vertically inverted compared to applicant’s and (2) Liu does not have the refrigeration/condensing step.
	The upside-down nature of Liu is not given any significance, unless applicant can show that their system works in reality with propane as the top fraction and propylene as the bottom fraction in the distillation step. Applicant’s disclosure has in [0003] propylene overhead and propane at the bottom.

    PNG
    media_image1.png
    580
    878
    media_image1.png
    Greyscale


Applicant’s fig. 1 (above); Liu, Fig. 1 (below) for comparison.

    PNG
    media_image2.png
    748
    803
    media_image2.png
    Greyscale

As in applicant’s case, in Liu, retentate is propane and permeate is propylene in the membrane process step see [0032] for details of fig. 1, which is mixed with the distillation tops, propylene and collected as ‘polymer grade propylene’.
Regarding the refrigeration system in claims 1 and 6, at the outset, it is unclear if this is part of the invention, or part of the existing plant that is being retrofitted (debottlenecked). Notwithstanding, use of refrigeration systems in olefin-paraffin separations is well-known and commonly used in the industry as is evidenced by the Motelica NPL article provided by the applicant, which teaches use of membranes in removing bottlenecks in olefin/paraffin distillation, details of which are provided in terms of ethylene/ethane, but teaches that the same principles are true for propylene/propane. See fig. 4a) similar to applicant’s disclosure, which is shown without the refrigeration cycles for simplicity (Bottom paragraph, under results and discussion, left column.) The conditions such as condensing temperature (-40F) is dependent on propylene condensation temperature at the compression pressure, which would have been obvious.
Claims 2-5: membrane containing chitosan and metal cation (silver) – see [0024-0029] – discussion on the various facilitated transport membranes of the kind, with relative performances.
Claims 7-10: feed stream has about 65% propylene (this is not a patentable limitation because it is just the nature of the feed stream to be processed, unless applicant can show that this is a modified stream). Permeate stream can have over 99.5% propylene (abstract, [0021]). Liu does not state the recovery in the membrane unit as 40%, but the overall recovery of propylene in 90-98% [0013], which, when compared with the very high selectivity of the membranes suggested [0028], this condition would be met (see applicant’s corresponding disclosure in [0023]. 

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.
Applicant fails to address the rejection in the argument. Applicant’s arguments are based on an alternate embodiment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777